*Per Curiam.

As the writ was rever returned, this court was never in possession of the cause. Whatever has been done here, must, therefore, be set aside. See Leith v. Mac Ferlan, 4 Burr. 1772.
Motion granted.(b)

 Ante, 250. Abeel v. Wolcott. The court refused to quash a writ of error because the transcript was not returned and filed. Aeonrt v. Swift, 1 Ld. Raym. 329.' It would seem that before the return of a writ of error application to quash it must be made to the court from whence it issues, after the return to the court in which returnable. Lloyd v. Slutt, Doug. 350. In which case the writ must be entered on the roll, before the defendant can move to quash. Kent v. 6 Mod. 138. See also Lewis Griswold, 1 Wend. 292. Morris v. De Witt, 5 Id. 71. Ferguson v. Jones, 12 Id. 241.